Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Toban Platt on 16 June 2021.

The application has been amended as follows: 

Claim 2: 
The wireless charger of claim 1 wherein the faraday cage encloses an entirety of a signal path for the AC+ and AC- signals from the DC-to-AC converter to the charger assembly.

Claim 6, fourth paragraph: 
the charger assembly comprising: a charger housing that defines an interior cavity and includes a charging surface; a charging coil disposed within the interior cavity in a position the charging surface and the charging coil; and a heat sink disposed within the interior cavity; and

Claim 8:
The wireless charger of claim 7 wherein each of the first to fourth wires is a wire bundle and each wire bundle comprises: 
a tensile fiber running the length of the wire bundle; 
a plurality of wire strands circumferentially positioned around the tensile fiber, each wire strand running the length of the wire bundle; and 
an insulation jacket surrounding the plurality of wire strands.

Claim 9: 
The wireless charger of claim 7 wherein each of the first to fourth wires is a wire bundle and each wire bundle comprises: 
a data line running the length of the wire bundle; 
a plurality of wires circumferentially positioned around the data line, each of the plurality of wires running the length of the wire bundle; and 
an insulation jacket surrounding the plurality of wires.

Claim 19, last paragraph, second line: 
"converter, the electromagnetic shield in the charging assembly, and a braided 

Reasons for Allowance
Claims 1-2, 4-20, as filed 15 June 2021 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a wireless power charger having the specific construction and combination of features recited, including DC-AC converter within connector housing, interconnecting cable, and charging coil within charger assembly arranged and operating as reciting, and "a faraday cage comprising an EMI shield disposed within the connector housing and encasing the DC-to-AC converter, an electromagnetic shield disposed within the interior cavity of the charger assembly between the charging surface and the charging coil, and a braided conductive shield surrounding the first and second wires of the cable, the faraday cage forming a shielded pathway for the AC+ and AC- signals from the connector to the charger assembly and electrically coupling the connector, the charger, and the cable to a common ground". As previously discussed, Partovi (US20200251929) teaches a wireless charger providing separate housing for DC-AC converter, connecting cable, and separately housed transmission coil and also generally mentions providing shielding for the converter and cable. Although individual shielding arrangements with the coil and cable are generally known as taught by Graham (US2017/0093198) and cited Non-Patent Literature, and other grounded shielding arrangements are known for different type of cable and shield arrangements as taught by Nagashima (US2014/0295703), Applicant's arguments are 
Claims 2, 4-5 are allowed for being dependent on claim 1.
Claim 6 recites a wireless charger including essentially the same features as recited in claim 1 and including the same components forming the faraday cage as discussed above, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above.
Claims 7-18 are allowed for being dependent on claim 6.
Claim 19 recites a wireless charging device including essentially the same features as recited in claim 1 and including the same components forming the faraday cage as discussed above, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above.
Claim 20 is allowed for being dependent on claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HAL KAPLAN/Primary Examiner, Art Unit 2836